Title: To George Washington from Lund Washington, 29 September 1775
From: Washington, Lund
To: Washington, George

 

Dr Sir
Mount Vernon Septmbr 29th 1775

In your last Letter you desire me to let Simpson have Some Money, I know of no Way to contrive it to him, unless he Either comes himself, or sends for it, which I suppose he will do—I have sold one of the Bills Colo. Lewis sent me (£100) at 15 pr C. Dollars at 6/ which I was oblige to indorse before I cou’d part with it—I was about to pay Mercer—100£ Gold by Wt haveg before paid him £100 the same Way, not haveg it in my power to get Silver Dollars which he was willing to receive at 6/, but woud not take paper Dollars or Gold long Currency—I pay him the above Dollars—If I find I cannot get more I must sell the other at the Same Rate I have been offerd Continantal Dollars at 6/ for it 15 pr C. which is what they were both Drawn at—I have heard nothing from Cleveland—nor have I heard any thing of the painter I fear he has intirely made his Escape—our Worckmen are Still about the Store House, I have pull’d down the old Wash House and the Brick Layers are about the underping for the New one, which I shall Raise so soon as they are done, John Broad Still Sick, our Negroes are Very Sickly Fevers & Agues, It will be allmost the last of October before we get done Sewg our Wheat, it was rather Unlucky that I put off sewg until the last of August at which time it set in to raing and has continue’d off and on almost ever since, so that even if we had not fodder to get the Ground has been too wet to plow, the Gust which I mentiond to you, Blew the Corn about in such a manner, that it made it tedious getg fodder, as well as plowg for we have it all to sett up or move out of the way, notwithstandg the Fodder is of it—I cannot get sping Wheels the demand for them is so great, The wheels which was here are very much out of repair—they were sent early in the summer to Lanphier to mend, he promiseg to do them immediately, but findg he woud not do them, I sent them to Alexandria, but the man who has them with all his worckmen, are so pester’d with the fever and ague, that they do not worck half their time he tells me they shall be done next week—I got one new one of him for which I gave 20/. I shall do all in my power to get wheels—Our Committee has made Choice of their Militia officers Colo. West Cty

Lieutenant McCarty & Broadwater Colos. Robt H. Harrison mjr the Captns Lieutenants & Ensigns are disperse’d in different parts of the Cty a great many of them are taken out of our Company 40 I believe altogether for the Minute Service & Militia, I believe the Captns for the militia are Gilpin, Harrison, Phil: & Gerrard Alexander, Triplett, (Thos) Moody, Dulany, Ed. payne, James Wren, Pollard, Waggoner, Cockburn, John Seale, John Hunter, and one more which I cannot recollect the remains of our Company with several others who want to join them are about to form the Company & apply to the Committee of Safety for Commissions for their officers & Continue them as Militia, but subjectd (as to themselves) to their former Lieuts.
Colo. Basset left this on Monday last, Mrs Washington goes to Mr Calverts tomorrow, and returns soon with Mrs Custis & immediately after goes down the Country The Stoco Man is still about the Dineg Room & will I fear be for some time, Sears is Still here about the Chimney piece, I suppose he will finish it next week you no doubt think him long about it, so do I, but I can assure you he is Constantly at worck—I think you never Intended such a one & must have been mistaken in the look of the Draught of the Chimney piece. I find the Wash House is framed to have two Doors in front—both together one to open in each Room, Stone says you directed him to do so—it will differ from the Kitchen which shews but one Door in Front. Am Dr Sir your most Obedient & very Humble servt

Lund Washington

